Judgment of the Supreme Court, New York County, entered March 4, 1971, in favor of the plaintiff-respondent, unanimously reversed, on the law and on the facts, and vacated, and a new trial granted, with costs and disbursements to abide the event, unless plaintiff within 20 days of service upon her by the defendant-appellant of a copy of the order herein, with notice of entry thereon, stipulates to accept $75,000 in lieu of the amount awarded her by verdict, in which event the judgment is modified to that extent and, as thus modified, is affirmed, without costs and without disbursements. It is our opinion that the amount awarded by the jury is excessive and that a verdict in excess of the amount indicated is not warranted on this record. Concur — McGivern, J. P., Nunez, Kupferman, Murphy and Capozzoli, JJ.